DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on April 15, 2021 has been entered. The claims pending in this application are claims 12-16 and 21-25. 

Specification
The disclosure is objected to because of the following informalities: (1) since case 
16/158,129 has been patented, applicant is required to update this information in paragraph [0001]; (2) since case 14/955,681 has been patented, applicant is required to update this information in paragraphs [0002] to [0004]; and (3) since case 13/314,734 has been patented, applicant is required to update this information in paragraphs [0002] and [0004]. 
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: (1) “rotates about” in line 7 should be “rotates along”; (2) “wherein the method” in line 9 should be “the method”; (3) “a filter device comprising a filter matrix” in flowing step should be “a filter device from the one or more filter devices comprising a filter matrix”; and (4) “to produce purified molecules of interest” should be “thereby purifying the molecules of interest from the sample” in order to correspond to the preamble. 
Claim 25 is objected to because of the following informality: “PTFE” is an abbreviation. It only can be used after the phrase representing the abbreviation appears once. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected as vague and indefinite,. Since it is unclear that a cylindrical magnet is adjacent to the side of what, one skilled in the art would not understand the metes and bounds of the claim.  Please clarify. 
Claim 16 recites the limitation “the eluted nucleic acid” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “an eluted nucleic acid” in claim 12. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-14 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelrich et al., (WO 2009/092662 A1, published on July 30, 2009) in view of Sakurai el al., (US 2004/0259093 A1, published on December 23, 2004).
Note that the priority of this instant application is considered as September 21, 2009 since either case 12/213,942 or US Patent No. 7,759,112 has not disclosed the limitation “a magnet adjacent to and external to the sample container rack, wherein the magnet rotates about a central, longitudinal axis of the magnet by the electric motor” as recited in claim 12 and US 2011/0189759 A1 is used as a translation of WO 2009/092662 A1.
Regarding claims 12-14, and 21-23, Himmelrich et al., teach a method for purifying a molecule of interest from a sample with a sample purification system that comprises: a housing (eg., a room having the sample purification system), an electric motor (eg., item 9 of Figure 1) disposed in the housing, a filter device holder disposed in the housing, wherein the filter device holder is configured to hold one or more filter devices comprising filters for binding molecules of interest; and a cylindrical magnet (eg., magnet 8) adjacent to the side and external to the  substrate, the magnet rotates about a central, longitudinal axis of the magnet by the electric motor disposed in the housing, the method comprises the steps of: placing a sample container (eg., conical vessel 1) containing a liquid sample suspension, a magnetic stirrer (eg., magnetic stirring rod 3) and cell lysis beads on a substrate (eg., the substrate 6 comprising microchannel 7); homogenizing the sample suspension by rotating the cylindrical magnet (eg., magnet 8) at a speed sufficient to lyse cells in the sample suspension in the presence of the magnetic stirrer and cell lysis beads; flowing the homogenized sample suspension through a filter device (eg., QIAamp MiniElute Spin Column) comprising a filter matrix from the one or more filter devices 
under conditions that the molecule of interest (eg., nucleic acids) binds to the filter matrix, wherein the filter device is mounted on the filter device holder; washing the filter matrix; and eluting the bound molecule of interest from the filter matrix to produce purified molecules of interest as recited in claim 12, the sample container is prepacked with one or more items selected from the group consisting of magnetic stirrers, cell lysis beads, reagents that facilitate cell lysis and reagents that preserve the integrity of the molecules of interest as recited in claim 13, the molecule of interest is a nucleic acid as recited in claim 14, and the cylindrical magnet has 
magnetic poles symmetrically disposed along and around the longitudinal axis of the magnet as recited in claim 21, the cylindrical magnet has opposing magnetic poles disposed at opposite longitudinal ends of the magnet (ie., one of inherit properties of magnetic stirring rod 3) as recited in claim 22, and the cell lysis beads are silica beads (eg., glass beads) having diameters within the range of 10-1000 µm (eg., approximately 600 µm) as recited in claim 23 (see paragraphs [0022], [0028] to [0031], and [0037] to [0078], Figure 1, and claims 1-20 of US 2011/0189759 A1). 
Himmelrich et al., do not disclose a sample container rack wherein the sample container rack is configured to hold one or more sample containers and placing a sample container containing a liquid sample suspension, a magnetic stirrer and cell lysis beads on the sample container rack as recited in claim 12. 
Sakurai et al., teach a sample container rack to hold one or more sample containers (see paragraph [0023] and Figure 4). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the sample purification system recited in claim 12 comprising a sample container rack wherein the sample container rack is configured to hold one or more sample containers and performed the method recited in claim 12 by placing a sample container containing a liquid sample suspension, a magnetic stirrer and cell lysis beads on the sample container rack in view of the prior arts of Himmelrich et al., and Sakurai et al.. One having ordinary skill in the art would have been motivated to do so because Sakurai et al., have shown a sample container rack to hold one or more sample containers (see paragraph [0023] and Figure 4) and the simple substitution of one type of sample container holder (ie., the substrate 6 comprising microchannel 7 taught by Himmelrich et al.,) from another type of sample container holder (ie., the type of the sample container rack taught by Sakurai et al.,) during the process of making the sample purification system recited in claim 12, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the type of the sample container holder taught by Himmelrich et al., and the type of the sample container holder taught by Sakurai et al., are used for the same purpose (eg., holding a sample container). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the sample purification system recited in claim 12 comprising a sample container rack wherein the sample container rack is configured to hold one or more sample containers and perform the method recited in claim 12 by placing a sample container containing a liquid sample suspension, a magnetic stirrer and cell lysis beads on the type of the sample container rack taught by Sakurai et al., in view of the prior arts of Himmelrich et al., and Sakurai et al..
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07, and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelrich et al., in view of Sakurai et al., as applied to claims 12-14 and 21-23 above, and further in view of Aldous et al., (Journal of Clinical Microbiology, 43, 2471-2473, 2005). 
The teachings of Himmelrich  et al., and Sakurai et al., have been summarized previously, supra. 
Himmelrich et al., and Sakurai et al., do not disclose that the liquid sample suspension comprises sputum as recited in claim 15 and amplifying the eluted nucleic acid with primers specific for Mycobacterium tuberculosis and determining whether the nucleic acid comprise Mycobacterium tuberculosis DNA as recited in claim 16. 
Aldous et al., teach to extract a nucleic acid from sputum, amplify an eluted nucleic acid from a QIAGEN QIAamp column with primers specific for Mycobacterium tuberculosis and 
determine whether the nucleic acid comprise Mycobacterium tuberculosis DNA (see abstract and pages 2471-2473). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 15 and 16 by using the liquid sample suspension comprises sputum, and amplifying the eluted nucleic acid with primers specific for Mycobacterium tuberculosis and determining whether the nucleic acid comprise Mycobacterium tuberculosis DNA in view of the prior arts of Himmelrich et al., Sakurai et al., and Aldous et al.. One having ordinary skill in the art would have been motivated to do so because Himmelrich et al., have successfully extracted DNA from a liquid sample 
suspension comprising Corynebacterium glutamicum and performed a real time PCR for the detection of genomic Corynebacterium glutamicum (see paragraphs [0060] to [0077] and [0110]) while Aldous et al., have successfully extracted a nucleic acid from sputum, amplified an eluted nucleic acid from a QIAGEN QIAamp column with primers specific for Mycobacterium tuberculosis and determined whether the nucleic acid comprise Mycobacterium tuberculosis DNA (see abstract and pages 2471-2473), and the simple substitution of one kind of sample (ie., the liquid sample suspension comprising Corynebacterium glutamicum taught by Himmelrich et al.,) from another kind of sample (ie., the liquid sample suspension comprises sputum taught by Aldous et al.,) during the process of performing the method recited in claim 12, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the sample purification system recited in claim 12 has an ability to use for purifying nucleic acids from different bacteria. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to use the sample purification system recited in claim 12 to purify a nucleic acid from a different bacterium such as Mycobacterium tuberculosis, amplify the eluted nucleic acid from a QIAGEN QIAamp column with primers specific for Mycobacterium tuberculosis and determine whether the nucleic acid comprises Mycobacterium tuberculosis DNA in view of the prior arts of Himmelrich et al., Sakurai et al., and Aldous et al..
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07, and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelrich et al., in view of Sakurai et al., as applied to claims 12-14 and 21-23 above, and further in view of Redeker (abstract from DE 3627132, published on August 9, 1986). 
The teachings of Himmelrich  et al., and Sakurai et al., have been summarized previously, supra. 
Himmelrich et al., and Sakurai et al., do not disclose that the magnetic stirrer comprises an alloy core coated with a polymer as recited in claim 24 wherein said alloy core comprises neodymium iron boron or samarium cobalt and wherein the polymer is PTFE or parylene as recited in claim 25. 
Redeker teaches that the magnetic stirrer comprises an alloy core coated with a polymer as recited in claim 24 wherein said alloy core comprises samarium cobalt and the polymer is PTFE as recited in claim 25 (see abstract). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 24 and 25 wherein the magnetic stirrer comprises an alloy core coated with a polymer and said alloy core comprises neodymium iron boron or samarium cobalt and the polymer is PTFE or parylene in view of the prior arts of Himmelrich et al., Sakurai et al., and Redeker. One having ordinary skill in the art would have been motivated to do so because Redeker has shown a magnetic stirrer comprising an alloy core coated with a polymer wherein said alloy core comprises samarium cobalt and the polymer is PTFE (see abstract) and the simple substitution of one kind of magnetic stirrer (ie., the magnetic stirring rod taught by Himmelrich et al.,) from another kind of magnetic stirrer (ie., the magnetic stirrer taught by Redeker) during the process of perform the methods recited in claims 24 and 25, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the magnetic stirrer taught by Himmelrich et al., and the magnetic stirrer taught by Redeker are used for the same purpose (ie., mixing a solution). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 24 and 25 using a magnetic stirrer comprising an alloy core coated with a polymer wherein said alloy core comprises neodymium iron boron or samarium cobalt and the polymer is PTFE or parylene in view of the prior arts of Himmelrich et al., Sakurai et al., and Redeker.
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07, and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
13.	No claim is allowed. 
14.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 29, 2022